Case 2:20-cv-06298-JWH-E Document 63-1 Filed 11/20/20 Page 1 of 1 Page ID #:1158




  1               SUPPLEMENTAL DECLARATION OF JON NICOLINI
  2         I, Jon Nicolini, declare as follows:
  3         1.     I am over the age of 18 and the founder and Chief Executive Officer of
  4   Okularity, Inc. I have personal knowledge of the events and information set forth
  5   below.
  6         2.     In my prior declaration in this matter, I stated as follows: “I spoke with
  7   Robert Tauler before he filed this lawsuit on behalf of ENTtech. During those
  8   discussions, I told Mr. Tauler that I personally reviewed each infringement for fair
  9   use prior to issuing a DMCA takedown notice and further that the takedown notices
 10   were not issued by an automated process.” (ECF 39-7 ¶ 7.)
 11         3.     I had more than one telephone call with Mr. Tauler: one on July 9, 2020,
 12   and another on July 14, 2020. The Third Amended Complaint alleges that fair use
 13   was not discussed during the July 14 telephone call. This is true: the July 14
 14   telephone call did not include a discussion of fair use, though I did tell Mr. Tauler on
 15   that call that I reviewed every Instagram post before sending the DMCA takedown
 16   notices. And on the July 9 call, I told Mr. Tauler that I considered fair use before
 17   sending the DMCA takedown notices.
 18         I swear under penalty of perjury pursuant to the laws of the United States that
 19   the foregoing is true and correct. Dated this 20th day of November 2020.
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                   1

                                 SUPPLEMENT NICOLINI DECLARATION
